Citation Nr: 0812723	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition 
claimed as secondary to service-connected bilateral pes 
planus.

2.  Entitlement to an initial compensable rating for service-
connected bilateral pes planus.

3.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, R.B., and T.S.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August 2004, December 2005, and 
January 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem North 
Carolina.  

On two separate occasions in March 2008, the veteran 
submitted additional evidence pertaining to the issues on 
appeal that had not been considered by the RO.  The veteran 
has waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304(c) (2007).  Consequently, the Board will 
proceed with the adjudication of these claims.

The veteran filed a motion to advance on docket in March 
2008.  In March 2008, the Board granted the veteran's motion.

The issue of entitlement to service connection for a back 
condition claimed as secondary to service-connected bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence shows that the 
manifestations of the veteran's service-connected bilateral 
pes planus more closely approximate that of moderate flatfoot 
characterized by pain on manipulation and use that is not 
alleviated by the use of orthotics.

2.  The service connected PTSD disorder is manifested by 
occupational and social impairment productive of no more than 
reduced reliability and productivity due to symptoms such as 
impaired judgment, disturbances of motivation and mood; panic 
attacks more than once a week; and difficulty establishing 
and maintaining effective relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 10 
percent for service-connected bilateral pes planus have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 
5276 (2007).  

2.  The criteria for an initial evaluation greater 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondence dated in April 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits for his claimed bilateral foot disability and PTSD.  
The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claims.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained that when assigning a disability rating, VA 
considered the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact the 
condition and symptoms had on employment.  The RO also 
explained how the effective date of a service connection 
award was determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Although the veteran was not provided with fully satisfactory 
notice prior to the initial adjudication of the claim, the RO 
subsequently readjudicated the claim and issued a 
supplemental statement of the case (SSOC) in January 2008.  
The issuance of compliant notice followed by a readjudication 
of the claims remedied any timing defect with respect to 
issuance of compliant notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and treatment records from the Durham VA 
Medical Center (VAMC).  In correspondence dated in February 
2004, the veteran requested that VA obtain records from the 
North Haven, Connecticut VAMC for treatment he received there 
in 1961.  In April 2004, the RO initiated a request to West 
Haven, Connecticut VAMC for the records.  Further 
investigation revealed that there was no North Haven VAMC, 
but that in 1961 the veteran received treatment at West Haven 
VAMC.  Records of that treatment are associated with the 
claims file.  

In February 2005, the veteran requested that VA obtain 
medical records from Dr. B.M. on his behalf.  The RO 
submitted written requests to Dr. B.M. in March 2005 and May 
2005 in an attempt to obtain these records.  Dr. B.M. did not 
respond to these requests.  In a letter dated in June 2005, 
the RO notified the veteran that it had twice requested from 
Dr. B.M. and that to date, it had received no response.  The 
RO reminded the veteran that it was his responsibility to 
furnish evidence needed to support his appeal.  The RO also 
provided the veteran with an amended letter, dated in July 
2005, explaining how long he had to submit the records.  In 
light of these actions, the Board finds that VA has satisfied 
its duty to obtain those records to the extent possible under 
the circumstances.  
 
The RO also provided the veteran with VA/QTC medical 
examinations for the purposes of determining the etiology and 
severity of the claimed conditions.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

Bilateral Pes Planus

The veteran is appealing the initial disability rating 
assigned for his service-connected bilateral pes planus.  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

The veteran's bilateral pes planus is rated non-compensable 
pursuant to Diagnostic Code 5276.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (flatfoot acquired).  Under that code, a 
10 percent rating is assigned for moderate flatfoot with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  Id.  For a 10 percent rating under this code, the 
symptoms may be either bilateral or unilateral.  Id.  A 30 
percent rating is assigned for severe bilateral flatfoot 
acquired with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  Id.  

At his Travel Board hearing, the veteran testified that his 
bilateral flat feet did not get better and only continued to 
get worse.  The veteran reported experiencing 10 out of 10 
pain daily.  The veteran stated that medications, cushions, 
braces, and diabetic shoes had not helped much.  The veteran 
also reported daily swelling when he walked.  

The medical evidence pertaining to the severity of his 
service-connected bilateral pes planus is found in VAMC 
consultations and progress notes and in the VA/QTC 
examination report, dated in September 2005.  

VAMC records included numerous progress notes and podiatry 
consultations reflecting treatment for foot pain.  According 
to a September 2004 progress notes, veteran presented with a 
stabbing pain in the right foot.  The examiner attributed 
this to possible nerve entrapment.  On examination, the 
examiner detected no palpatory tenderness.  In a VAMC 
podiatry consultation, dated in January 2005, Dr. P.V. 
reported that the veteran presented with complaints of pain 
and swelling in the feet.  

The veteran again presented with foot pain in September 2006.  
In a VA progress note, Dr. J.K. noted that the veteran's 
history was complicated by his history of pes planus 
bilaterally, right osteoarthritis, diabetes mellitus, 
depression, PTSD, and sick sinus syndrome.  The veteran 
reported that his pain had improved after trying inserts and 
naproxyn, however he continued to experience nightly dorsal 
foot cramping.  Dr. J.K.'s assessment was plantar fasciitis 
on the right foot.  Dr. J.K. stated that the veteran would 
benefit from daily exercise and stretching.

A podiatry follow-up note revealed the veteran had been doing 
better with his degenerative joint disease of the right foot 
after receiving a new foot orthotic.

The VA/QTC examination report showed that Dr. B.T. detected 
no signs of painful motion, tenderness, weakness, edema, 
atrophy of the musculature, or disturbed circulation in 
either foot.  Dr. B.T. did observe "marked" flatfeet 
bilaterally with moderate valgus of the foot bilaterally.  
The veteran had good alignment of the Achilles bilaterally.  
The veteran did not have pes cavus, hammertoe, or 
metatarsalgia.  Dr. B.T. did note slight hallux valgus 
bilaterally with no resection of the metatarsal heads.  
Neurological examination of the lower extremities was within 
normal limits.

In response to whether the veteran had limited function of 
standing and walking, Dr. B.T. answered "yes," but he 
attributed this to the veteran's obesity rather than pain in 
his feet.  Dr. B.T. also observed that the veteran wore no 
corrective shoes for his foot problem.  

The Board finds the medical evidence demonstrates the 
veteran's bilateral flatfoot is of a moderate severity 
entitled to a 10 percent rating.  The Board finds significant 
that Dr. B.T. described the overall disability as "marked" 
in severity, and that numerous attempts to resolve his 
complaints of pain have been without success.  Furthermore, 
given the numerous records of treatment, the Board finds the 
veteran's reports of experiencing constant pain on 
manipulation and use to be credible.  The Board is mindful 
that not all the criteria for a 10 percent rating have been 
shown.  For example, the competent medical evidence was 
specifically negative for malalignment of the Achilles.  
Nevertheless, the Board finds that the manifestations of the 
veteran's bilateral flat foot more closely approximate the 
criteria for a 10 percent rating.

In assigning a 10 percent rating, the Board has considered a 
30 percent rating.  However, the Board finds that the 
preponderance of the evidence is against finding that his 
bilateral flatfoot is "severe" so as to warrant a higher 
rating under Diagnostic Code 5276.  As discussed, the veteran 
has consistently described experiencing pain that is not 
relieved by the use of orthotics; however, the Board finds 
that the degree of painful motion shown by the record is 
already contemplated by the 10 percent rating assigned 
herein.  Clinical records do reveal complaints of swelling; 
however, there is no indication of characteristic callosities 
and he has been found to have good alignment of the Achilles 
bilaterally.  Moreover, Dr. B.T. attributed the veteran's 
functional limitations to his obesity rather than service-
connected foot disability.  The medical evidence of record is 
also negative for any findings of marked inward displacement 
or other pronounced symptoms of bilateral pes planus so as to 
warrant a higher rating of 50 percent.

PTSD

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  Under this code, a higher rating of 70 percent 
rating is prescribed for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

Scores ranging from 51-60 reflect some moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41-50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).   

The veteran claims that the severity of his service-connected 
PTSD is greater than reflected by the currently assigned 
rating.  In correspondence dated in March 2004, he cited 
nightmares and insomnia, lack of motivation, anxiety, panic 
attacks, intrusive thoughts, an inability to enjoy anything, 
constant paranoia, and flashbacks as characteristics of his 
PTSD.

The veteran also presented testimony at an RO hearing before 
a Decision Review Officer and at a Travel Board hearing 
before the undersigned.  At his Travel Board hearing, he 
testified that he could not stand to be around people and 
engaged in no social activities.  Regarding family 
relationships, the veteran claimed he stayed by himself and 
that his wife did not like to stay with him.  The veteran 
explained that his wife left him because of his PTSD.  The 
veteran also claimed thoughts of suicide.  The veteran 
recalled his time in service as a medic when he had to pick 
up body parts and explained how he was still haunted by those 
memories and that he never got any better.  

For treatment, the veteran testified he took medication and 
participated in monthly group therapy.  The veteran testified 
that he last worked in 2002 as a taxi driver, but that he had 
to quit because he had difficulty concentrating, which he 
attributed to his PTSD.  

The veteran's son, R.B., also testified at the hearing.  He 
stated that although his dad did not talk much about his 
experience in the Air Force, he always knew something was 
wrong with him.  In particular, he described his dad as 
"snappy and irritable."  

The veteran also submitted a buddy statement from W.P., who 
said that the veteran was often angry, had memory loss, and 
kept to himself a lot.

The medical evidence relevant to the issue of the severity of 
the veteran's service-connected major depressive disorder 
throughout the course of this appeal consists of a VA/QTC 
examination report, dated in September 2005; records from the 
Community Wellness Center; a letter from a counselor at the 
Vet Center; and progress notes from VAMC Durham.

In the September 2005 VA/QTC examination report, Dr. K.M. 
reported the following upon interviewing and examining the 
veteran.  The veteran's subjective complaints included 
dealing with intrusive memories of his Korean War 
experiences.  The veteran also reported difficulty sleeping, 
decreased concentration and motivation, and increased 
exaggerated startle response.  The veteran avoided being 
around anything that would remind him of the war.  The 
veteran also avoided people in general.  Dr. K.M. also noted 
the veteran's difficulties with anger and irritability.

On mental status examination, Dr. K.M. found the veteran's 
mood and affect to be depressed.  Speech and communication 
process were not impaired.  The veteran had no history of 
panic attacks, delusions, hallucinations, or obsessive 
rituals.  Thought processes and memory were intact.  Judgment 
and abstract thinking were normal.  On Axis I, Dr. K.M. 
diagnosed PTSD and assigned a GAF score of 40.  Dr. K.M. 
cited the veteran's Korean War exposure as a stressor in 
support of the diagnosis.  Dr. K.M. stated that the veteran 
was able to perform his activities of daily living and 
understand simple and complex commands, but that he had 
difficulties with social and work relationships.  Dr. K.M. 
did not find the veteran to be a danger to himself or others.

In the letter from the Vet Center counselor, dated in 
February 2008, the counselor, H.M., explained that the 
veteran was referred to the clinic in November 2004.  H.M. 
explained that although the veteran attended a weekly PTSD 
group, he still maintained a distance from other group 
members.  The veteran, according to H.M., noted periods of 
panic attacks, memory and concentration problems, and an 
inability to travel without getting lost.  H.M. stated the 
veteran had "serious" problems with being around other 
people and experienced paranoid thoughts of being harmed or 
injured.  Due to the severity of his PTSD symptoms, H.M. 
explained, the veteran was encouraged to continue psychiatric 
treatment and to consult his doctor for medication issues.  
H.M. stated that the veteran was unable to retain any type of 
marginal employment.  Due to his condition, according to 
H.M., the veteran was "totally isolated" and kept his 
distance from others.  

In a January 2004 letter from Dr. M.N. of the Community 
Wellness Center, the doctor explained that on Axis I the 
veteran had diagnoses of chronic and severe PTSD, and major 
depression.  Dr. M.N. described the veteran's prognosis as 
"poor."  

In an April 2007 evaluation report, Dr. M.N. confirmed the 
veteran's diagnoses of PTSD and depression and assigned a GAF 
score of 40.  Dr. M.N. noted the following observations.  The 
veteran's attention and concentration were impaired.  The 
veteran also reported fleeting suicidal ideation without 
plan, but denied homicidal thoughts.  Memory was intact, but 
insight and judgment were impaired.  The veteran reported 
having flashbacks on a daily basis.  

In an accompanying psychological examination report, Dr. M.N. 
concluded that the veteran's Mississippi Scale for Combat 
Related PTSD and Trauma Symptom Inventory (TSI) scores 
indicated that his PTSD was chronic and severe.  The scores 
indicated he suffered from poor impulse control, used very 
primitive defense mechanisms when dealing with anxiety, and 
distorted reality with paranoid ideation and delusions of 
persecution.  The scores indicated the veteran was 
chronically distressed, overwhelmed by symptoms, and 
potentially more likely to have painful internal states by 
virtue of lesser self resources.  Dr. M.N. described the 
veteran's prognosis as "guarded."

Mental Health progress notes from VAMC Durham, dated from 
July 2006 to December 2007, reflected GAF scores ranging from 
50 to 55.  These progress notes included diagnoses of both 
PTSD and depression.  These records were negative for 
findings of suicidal ideation, obsessional rituals, 
impairment of speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  These records were notable for 
findings of depression, increased anxiety, anger and 
irritability.

Upon reviewing the medical evidence, the Board first 
recognizes that the veteran is diagnosed with both PTSD and 
depression, yet the veteran is only service-connected for 
PTSD.  The Board is mindful that it is difficult to separate 
mental health symptoms and attribute them to one disorder or 
another.  Unless the medical evidence separates the effects 
of one disorder from another, the Board must consider all 
symptoms in assigning a rating.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Here, the evidence overall fails to make such a distinction 
and the Board cannot find that the medical evidence separates 
the effects of one disorder from another.  Id.  Thus, the 
Board will attribute all of his mental health symptoms to his 
PTSD for the purpose of this appeal.  

In considering all of the objective findings along with the 
veteran's subjective complaints, the Board concludes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of the currently assigned 50 percent.  In 
this regard, the Board notes that the current 50 percent 
rating already contemplates significant occupational and 
social impairment due to symptoms such as impairment of 
memory, depression, panic attacks more than once a week, 
impaired judgment, disturbances of motivation and moot, and 
difficulty in establishing and maintaining effective work and 
social relationships.

However, the veteran's PTSD has not been shown to more 
closely approximate the criteria for a 70 percent rating.  In 
this regard, there is no evidence of obsessional rituals, and 
the veteran's speech has not been described as intermittently 
illogical, obscure, or irrelevant. Although the medical 
records reflect panic attacks and depression, such symptoms 
are contemplated by the 50 percent rating, and there is no 
evidence of near-continuous panic or depression so severe as 
to affect the ability to function independently, 
appropriately and effectively.  There is likewise no showing 
of spatial disorientation.  The Board recognizes that the 
veteran recently testified to having thoughts of suicide in 
the past, which is consistent with a report noted an April 
2007 evaluation; however, repeated private and VA examination 
has more frequently been negative for evidence of either 
suicidal or homicidal ideation.  The Board also recognizes 
that there is evidence of impaired impulse control, but it 
has not been shown to be so severe as to have been manifested 
by periods of violence.

The Board believes that the totality of the evidence also 
shows that although the PTSD has certainly resulted in 
difficulty with social relationships, it has not resulted in 
an inability to establish and maintain effective 
relationships as contemplated for a 70 percent rating.  
During his most recent VA examination, it was specifically 
concluded that he had "difficulties with social and work 
relationships," but it was not found that his disability was 
so severe as to render him unable to establish or maintain 
effective relationships, or as to render him unemployable.  

The Board also notes that the competent medical evidence is 
negative for evidence of characteristics such as grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Absent such evidence, 
there is no basis for a 100 percent rating.

The Board has considered the February 2008 letter from a Vet 
Center counselor asserting that the veteran is unable to 
retain or gain any type of marginal employment, which he 
rested primarily on his finding that the veteran was totally 
isolated.  However, as noted, the VA psychiatrist who 
examined the veteran in October 2005 found he did experience 
difficulty with social and work relationships, but it was not 
found that his disability was so severe as to render him 
unemployable.  This is consistent with VA treatment records 
dated throughout 2006 and 2007, which confirm that the 
veteran is uncomfortable around people who aren't family, and 
that he prefers to remain isolated, but they do not 
demonstrate the total isolation from society that is 
described in the February 2008 letter.

The Board has considered the GAF scores reported by medical 
examiners, which are intended to reflect the psychological, 
social and occupational functioning under a hypothetical 
continuum of mental illness.  However, there appears to be a 
great deal of fluctuation in GAF scores throughout this 
appeal with scores ranging from as low as 40, which can be 
indicative of some impairment in reality testing or 
communication, or major impairment in areas such as work or 
family relations, to as high as 55, which is indicative of 
only moderate symptoms.  Thus, the Board places greater 
probative weight on the detailed clinical findings set forth 
in the mental health examinations discussed above.  As 
discussed, the Board believes that those findings do not 
support a degree of impairment consistent with a rating 
higher than 50 percent under Diagnostic Code 9411.

In summary, the Board concludes that the preponderance of the 
evidence is against granting an increased rating of 70 
percent or higher for service-connected PTSD at any time 
during for the appeal period.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 


ORDER

An initial ten percent rating for service-connected bilateral 
pes planus is granted, subject to the law and regulations 
controlling the award of monetary benefits. 

Entitlement to a higher initial rating for service-connected 
PTSD is denied. 


REMAND

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  Id.  

Here, the RO provided the veteran with a medical examination 
for the purpose of determining whether he had a back 
disability, and if so, whether it was at least as likely as 
not that his service-connected bilateral pes planus caused 
such a disability.  In a report of that examination, dated in 
September 2005, Dr. B.T. concluded that the veteran's back 
condition was not caused by his pes planus.  Dr. B.T. 
reasoned that "at that age he did not have any back 
problems."  Dr. B.T. went on to say that "[h]is back 
problems obviously began after he was released from the 
service and was [sic] more likely than not due to his extreme 
obesity as well as his lifestyle as he was a cab driver."  

However, while the physician expressed the belief that the 
veteran's back condition was not caused by his pes planus, 
there is no opinion of record regarding whether the veteran's 
service-connected bilateral pes planus aggravated the 
diagnosed back condition.  The AOJ should obtain such an 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination.  Request that 
the examiner provide an opinion as to 
whether it was at least as likely as not 
that the diagnosed back condition(s) was 
proximately due to or the result of the 
service-connected bilateral pes planus.  
The examiner should also specifically note 
whether a diagnosed back condition was 
aggravated by the service-connected 
bilateral pes planus.  A complete 
rationale should be provided for any 
opinions expressed.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a low 
back disorder as secondary to bilateral pes 
planus should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


